 1 Mark Selwyn (SBN 244180)
   mark.selwyn@wilmerhale.com
 2 WILMER CUTLER PICKERING

 3 HALE AND DORR LLP
   2600 El Camino Real, Suite 400
 4 Palo Alto, California 94306
   Telephone: (650) 858-6031
 5 Facsimile: (650) 858-6100

 6 Attorney for Plaintiffs

 7 BRIAN D. NETTER
   Deputy Assistant Attorney General
 8 BRAD P. ROSENBERG
   Assistant Branch Director
 9 MICHAEL J. GAFFNEY (D.C. Bar No. 1048531)
   Trial Attorney
10 United States Department of Justice
   Civil Division, Federal Programs Branch
11 1100 L St. NW
   Washington, DC 20005
12 Tel: (202) 514-2356
   Fax: (202) 616-8470
13 Email: Michael.J.Gaffney@usdoj.gov

14 Attorneys for Defendants

15                                IN THE UNITED STATES DISTRICT COURT
16                                   EASTERN DISTRICT OF CALIFORNIA
17                                          FRESNO DIVISION
18
     UNITED FARM WORKERS and UFW                   Case No. 1:20-cv-01690-DAD-JLT
19   FOUNDATION,
20                                                 STIPULATION AND PROPOSED ORDER TO
                             Plaintiffs,           EXTEND DEADLINES
21
                             v.                    (Doc. 52)
22
     THE UNITED STATES DEPARTMENT OF
23   LABOR and MILTON AL STEWART, in his
     official capacity as Acting United States
24   Secretary of Labor,
25                           Defendants.
26
27

28



30
 1           IT IS HEREBY STIPULATED, by and between the parties and subject to the Court’s approval,

 2 that the deadline for Defendants to respond to Plaintiffs’ Complaint, ECF 1, shall be extended by a

 3 further sixty (60) days from May 4, 2021 to July 6, 2021. IT IS HEREBY FURTHER STIPULATED,

 4 by and between the parties and subject to the Court’s approval, that the scheduling conference currently

 5 scheduled for May 17, 2021 be continued to July 16, 2021. The reasons for this Stipulation are as

 6 follows:

 7           1.      On November 30, 2020, Plaintiffs filed their Complaint. ECF 1.

 8           2.      Plaintiffs timely served the United States Attorney’s Office in the Eastern District of

 9 California in Fresno, California with, inter alia, the Complaint and civil summons via registered mail on

10 December 1, 2020. ECF 35 at 1, 35-2 at 6.

11           3.      Pursuant to Federal Rule of Civil Procedure 12(a)(2) and in the absence of an extension,

12 Defendants “must serve an answer to a complaint . . . within 60 days after service on the United States

13 attorney.” The initial deadline for responding to Plaintiffs’ Complaint was therefore February 5, 2021.

14           4.      Pursuant to the parties’ stipulation and this Court’s February 1, 2021 order, the deadline to

15 respond was extended from February 5, 2021 to March 5, 2021. ECF 41. Pursuant to the parties’

16 stipulation and this Court’s March 4, 2021 order, the deadline to respond was subsequently extended from

17 March 5, 2021 to May 4, 2021. ECF 43.

18           5.      On December 23, 2020, the Court granted Plaintiffs’ motion for a preliminary injunction.

19 United Farm Workers v. Dep’t of Labor, No. 20-cv-1690 (E.D. Cal. Dec. 23, 2020). On January 12, 2021,
20 the Court issued a supplemental order regarding preliminary injunctive relief. See United Farm Workers

21 v. Dep’t of Labor, No. 20-cv-1690 (E.D. Cal. Jan. 12, 2021).

22           6.      The Department of Labor did not appeal the Court’s preliminary injunction or the

23 supplemental order. The deadlines to appeal these orders have passed. See Fed. R. App. P. 4(a)(1)(B).

24           7.      On February 23, 2021, the Department of Labor’s Employment and Training

25 Administration issued a notice in the Federal Register announcing the 2021 AEWRs applicable to H-2A

26 workers performing agricultural labor or services other than the herding or production of livestock on the
27 range. 86 Fed. Reg. 10,966 (Feb. 23, 2021). The AEWRs set forth in that notice were effective

28 immediately.

      STIPULATION & PROPOSED ORDER TO EXTEND               1
      DEADLINES
30   ActiveUS 182770563v.1
 1           8.      On January 20, 2021, new leadership assumed responsibility for the Department of Labor.

 2 The Department of Labor is reviewing various policies of the prior administration, including the regulation

 3 challenged here.

 4           9.      The parties have been actively engaged in settlement discussions. To facilitate those

 5 continued discussions, Defendants request a further 60-day extension of the deadline to respond to

 6 Plaintiffs’ complaint. Plaintiffs consent to Defendants’ requested extension.

 7           10.     In light of the requested extension, the parties also agree that the scheduling conference be

 8 continued 60 days.

 9           11.     This proceeding is exempt from the requirement that parties make initial disclosures under

10 Federal Rule of Civil Procedure 26, because it is “an action for review on an administrative record.” Fed.

11 R. Civ. Pro. 26(a)(1)(B)(i)

12           The Parties therefore stipulate, subject to the Court’s approval, that the deadline for Defendants

13 to respond to Plaintiffs’ Complaint, ECF 1, shall be extended by sixty (60) days from May 4, 2021 to

14 July 6, 2021. The Parties further stipulate, subject to the Court’s approval, that the scheduling

15 conference shall be continued from May 17, 2021 to July 16, 2021.

16
     Dated: April 30, 2021                                 BRIAN D. NETTER
17                                                         Deputy Assistant Attorney General
18
                                                           BRAD P. ROSENBERG
19                                                         Assistant Branch Director

20                                                  By:    /s/ Michael J. Gaffney
                                                           MICHAEL J. GAFFNEY (D.C. Bar No. 1048531)
21                                                         Trial Attorney
                                                           United States Department of Justice
22                                                         Civil Division, Federal Programs Branch

23                                                         Attorneys for Defendants

24 Dated: April 30, 2021                            By:    /s/ Mark Selwyn    (authorized 4/23/21)
                                                           MARK SELWYN (SBN 244180)
25                                                         Wilmer Cutler Pickering Hale and Dorr LLP
26                                                         Attorney for Plaintiffs
27

28

      STIPULATION & PROPOSED ORDER TO EXTEND               2
      DEADLINES
30   ActiveUS 182770563v.1
 1                                          [PROPOSED] ORDER
 2           IT IS HEREBY ORDERED that the deadline to respond to Plaintiffs’ Complaint shall be
 3
     extended from May 4, 2021 to July 6, 2021, and that the Scheduling Conference currently scheduled for
 4
     May 17, 2021 shall be continued to July 16, 2021. All associated deadlines, including for submission of
 5
     the Joint Scheduling Report, are correspondingly extended.
 6

 7

 8 IT IS SO ORDERED.

 9       Dated:     April 30, 2021                          _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

      STIPULATION & PROPOSED ORDER TO EXTEND            3
      DEADLINES
30   ActiveUS 182770563v.1
